DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Farrar (US 10724387) discloses a bladed component made from ceramic matrix composite materials comprising a support core (302, 304) arranged along an axis (Z) and formed to include a hollow cavity that extends through the support core along the axis, an airfoil (206) coupled with the support core radially outward from the support core (Figure 3A), and an end wall (202, 204) including a flow path ply (208, 210) and a backing ply (212, 214) each arranged generally perpendicular to the axis, and wherein the end wall is blocked from axial movement relative to the support core by a core overwrap integrated with the support core (see Figure 3, layers and plies forming the platform and portions of the airfoil are integrated with the support core). Farrer further discloses the platform includes a cutout (see core in hollow area of the vane). 
Farrar fails to explicitly teach the combination of the locking flange that flares radially outwardly away from the airfoil interacting with the cutout geometry of the platform angled surface and core overwrap having an angled surface that engages with the locking flange of the core overwrap. Similarly, the method steps include steps of overwrapping the vane support core with an airfoil overwrap ply, adjacent to the flow path ply and a core overwrap adjacent to the backing ply, flaring an axially inner end of the core overwrap radially outward from the vane support core, and interlocking the axially-inner end of the core overwrap in the cutout of the backing ply such that the flared axially-inner end engages the angled inner surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunn (US 20190145270) discloses a vane for a gas turbine engine formed of CMC with interlocking layers with multiple shapes (see for example Figures 11-13 and 16-18 with dovetail shapes).
McCaffrey (US 9103214) discloses a vane for a gas turbine engine formed of CMC with filler (104 and 110), the layers extending from the airfoil and wrapping to the outer bands (see Figure 12).
Razzell (US 11434177) discloses a CMC vane with hybrid construction with a vane support core (26) and outer/inner layers forming the airfoil and outer/inner bands (see Figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745